DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “swirl generator” in claims 1-9 and 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “controller causes…”, “controller retards…”, “controller establishes…”, etc. which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure (e.g. “controller is configured to…”) to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/931,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the reference discloses all limitations of claim 1. It is also noted that the claim 1 functions attributed to the controller without a specific configuration may be given limited patentable weight.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/929,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the reference discloses all limitations of claim 1. It is also noted that the claim 1 functions attributed to the controller without a specific configuration may be given limited patentable weight.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueoka et al (U.S. Pre-Grant Publication 2019/0186394).
Regarding claim 1, Sueoka teaches a fuel injection control device and corresponding control method (Figure 1), comprising: an engine (1) having a cylinder (2) forming a combustion chamber (6)(Paragraphs 0046-0048); a swirl generator (18) attached to the engine and configured to generate a swirl flow inside the combustion chamber (Paragraph 0053); a fuel injector (15) with multiple nozzle holes, attached to the engine and configured to inject fuel into the combustion chamber through the nozzle holes (Paragraphs 0048, 0056, and 0058-0059); a spark plug (16) attached to the engine and configured to ignite a mixture gas inside the combustion chamber (Paragraphs 0056, 0060, 0072); and a controller (100) connected to the swirl generator, the fuel injector, and the spark plug, and configured to output respective control signals 
Sueoka teaches that the spark plug ignites the lean mixture gas at a given timing in response to the respective control signal to cause a portion of the mixture gas to start combustion accompanied by flame propagation, and the remaining unburnt mixture gas then combusts by self-ignition ("SPCCI combustion"; Paragraphs 0078-0083); the fuel injector has at least a first nozzle hole and a second nozzle hole, (See spray centerlines L1-L10 from each nozzle hole; Paragraphs 0058-0059; Figure 2), and a first atomized fuel spray injected from the first nozzle hole and a second atomized fuel spray injected from the second nozzle hole separate from each other by the swirl flow (the recited swirl flow and relationship with each of the fuel sprays is described in paragraphs 0131-0152, and illustrated in Figures 2 and 15-16 [compare the illustrations and description to that of the instant application]); and the controller is capable of being configured to cause the fuel injector to perform the fuel injection in an intake stroke (Paragraphs 0083-0084; Figure 6a), and retard a start timing of the injection when an engine load is high compared to when the engine load is low (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 2, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the controller is capable of being configured to retard a start timing of the injection as the engine load increases (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 3, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the controller is capable of being configured to establish an overlap period during which both of an intake valve and an exhaust valve open (Paragraphs 0055, 0087, 0089, 0095, 0121, 0191), and cause the fuel injector to perform the fuel injection after the overlap period when the engine load is high (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 4, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that when the engine load is less than a first load, the controller is capable of being configured to maintain the start timing of the fuel injection constant with respect to a change in the load, and when the engine load is the first load or greater, the controller is capable of being configured to retard the start timing of the fuel injection as the engine load increases (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 5, Sueoka discloses the invention of claim 4 as discussed above, and Sueoka teaches that when the engine load is the first load or greater and less than a second load, the controller is capable of being configured to retard the start timing of the fuel injection as the engine load increases, and when the engine load is the second load or greater, the controller is capable of being configured to maintain the start timing of the fuel injection constant with respect to the change in the load (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 6, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that when the engine load is a second load or greater, the controller is capable of being configured to maintain the start timing of the fuel injection 
Regarding claim 7, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the fuel injector sequentially performs a first injection and a second injection in the intake stroke in response to the respective control signal (Paragraph 0084; Figure 6a), and the controller is capable of being configured to retard a start timing of the first injection and maintain a start timing of the second injection constant as the engine load increases (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 8, Sueoka discloses the invention of claim 7 as discussed above, and Sueoka teaches that the fuel injector performs a third injection after the second injection in the intake stroke, in response to the respective control signal (Paragraph 0084; Figure 6a), and the controller is capable of being configured to maintain a start timing of the third injection constant with respect to a change in the engine load (Figures 5 and 6; Paragraphs 0075, 0077, 0099-0100, 0128, 0194).
Regarding claim 9, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the fuel injector is capable of injecting the entire amount of fuel required per cycle in the intake stroke (Paragraphs 0075, 0162, 0194).
Regarding claim 10, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the engine has an intake port configured to generate a tumble flow inside the combustion chamber (Paragraph 0053), wherein the swirl 
Regarding claim 12, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the controller is capable of being configured to adjust a timing of the self-ignition by adjusting an amount of the combustion accompanied by the flame propagation (Paragraphs 0026, 0072, 0085, 0093, 0101, 0108, 0158).
Regarding claim 13, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that the fuel injector has a third nozzle hole and a fourth nozzle hole (See spray centerlines L1-L10 from each nozzle hole; Paragraphs 0058-0059; Figure 2), and the first atomized fuel spray injected from the first nozzle hole and the second atomized fuel spray injected from the second nozzle hole separate from each other by the swirl flow, and a third atomized fuel spray injected from the third nozzle hole and a fourth atomized fuel spray injected from the fourth nozzle hole approach each other by the swirl flow so that a first area, and a second area where the mixture gas is richer than the mixture gas in the first area, are capable of being formed inside the combustion chamber (The recited swirl flow and relationship with each of the fuel sprays is described in paragraphs 0131-0152, and illustrated in Figures 2 and 15-16 [compare the illustrations and description to that of the instant application]).
Regarding claim 14, Sueoka discloses the invention of claim 13 as discussed above, and Sueoka teaches that the fuel injector sequentially performs a first injection and a second injection with an injection interval therebetween in response to the respective control signal (Paragraphs 0083-0084; Figure 6a), and wherein the second area formed by the first injection, and the second area formed by the second injection are offset in positions inside the combustion chamber from each other due to swirl flow (the recited swirl flow and relationship with each of the fuel sprays is described in paragraphs 0131-0152, and illustrated in Figures 2 and 15-16 [compare the illustrations and description to that of the instant application]).
Regarding claim 15, Sueoka discloses the invention of claim 1 as discussed above, and Sueoka teaches that when the engine is in a given specific operating state where an engine speed is low and an engine load is low, the controller is capable of being configured to cause the fuel injector to perform the fuel injection in the intake stroke so that mixture gas leaner than the stoichiometric air-fuel ratio is formed inside the combustion chamber (Paragraphs 0083-0084 and 0089; Figures 5 and 6a).
Regarding claim 16, Sueoka teaches a method of controlling injection of fuel, comprising the steps of: forming, by a fuel injector having at least a first nozzle hole and a second nozzle hole (See spray centerlines L1-L10 from each nozzle hole; Paragraphs 0058-0059; Figure 2), mixture gas leaner than a stoichiometric air-fuel ratio inside a combustion chamber formed in a cylinder of an engine (Paragraphs 0083, 0089, 0091, 0150-0151, 0172, 0178-0181); igniting, by a spark plug, the lean mixture gas at a given timing to cause a portion of the mixture gas to start combustion accompanied by flame propagation, and then combusting the remaining unburnt mixture gas by self-ignition .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueoka et al (U.S. Pre-Grant Publication 2019/0186394) in view of Matsumoto et al (U.S. Pre-Grant Publication 2019/0063338).
Regarding claim 11, Sueoka discloses the invention of claim 1 as discussed above, but does not teach that the swirl generator generates the swirl flow of a swirl ratio at or higher than 2:1 and at or lower than 6:1, in response to the respective control 
Matsumoto teaches a very similar fuel injection control device and corresponding control method (See Figures 1-2), comprising the same structure used to perform SPCCI (injector 6, spark plug, swirl generator/valve 56 controlled by ECU 10 via respective control signals [Paragraphs 0051-0057, 0062, 0076, 0081-0083, 0089-0090, and 0092]) and the same general engine structure (compare Figures 1-2 of each of Sueoka and Matsumoto), wherein the swirl generator generates the swirl flow of a swirl ratio at or higher than 2:1 and at or lower than 6:1, in response to the respective control signal, and the fuel injector injects fuel at or higher than 30 MPa and at or lower than 120 MPa toward the swirl flow, in order to more accurately control the mixture distribution within the combustion chamber, and to ensure the fuel effectively reaches but does not penetrate the swirl flow in the combustion chamber (Paragraphs 0007, 0012-0016, 0026, 0133, 0141, 0145, 0200).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Sueoka, such that the swirl generator generates the swirl flow of a swirl ratio at or higher than 2:1 and at or lower than 6:1, in response to the respective control signal and the fuel injector injects fuel at or higher than 30 MPa and at or lower than 120 MPa toward the swirl flow, as suggested and taught by Matsumoto, in order to more accurately control the mixture distribution within the combustion chamber, and to ensure the fuel effectively reaches but does not penetrate the swirl flow in the combustion chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747